                                                                                E-FILED
                                                Wednesday, 07 August, 2019 03:04:28 PM
                                                           Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT

                  CENTRAL DISTRICT OF ILLINOIS


GERALD JONES,                    )
                                 )
                     Plaintiff,  )
                                 )           19-1182
v.                               )
                                 )
CHERYL HANSON, et al.            )
                                 )
                     Defendants.
                                 )

                                ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Pontiac Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted). The court has reviewed the amended complaint and has
also held a merit review hearing in order to give the plaintiff a
chance to personally explain his claims to the court.

      Plaintiff seeks leave to proceed in forma pauperis. (Doc. 3).
Title 28 U.S.C. § 1915(g) provides that:

                              Page 1 of 3
     “In no event shall a prisoner bring a civil action or appeal
     a judgment in a civil proceeding under this section if the
     prisoner has, on 3 or more occasions, while incarcerated
     or detained in any facility, brought an action or appeal in
     a court of the United States that was dismissed on the
     grounds that it is frivolous, malicious, or fails to state a
     claim upon which relief may be granted, unless the
     prisoner is under imminent danger of serious physical
     injury.”

28 U.S.C. § 1915(g). Plaintiff has, on three or more occasions,
accumulated strikes under Section 1915(g). See Jones v. French,
No. 13-CV-1556, ECF No. 6, fn 1 (C.D. Ill., filed Nov. 22, 2013)
(listing Plaintiff’s three strikes).

      Accordingly, Plaintiff may only proceed only if he alleges he is
under imminent danger of serious physical injury. The imminent
danger inquiry is two-pronged. The first prong is construed
narrowly to include genuine emergencies where “time is pressing”
and a “threat . . . is real and proximate.” Heimermann v. Litscher,
337 F.3d 781, 782 (7th Cir. 2003); see also Lewis v. Sullivan, 279
F.3d 526, 531 (7th Cir. 2002). Furthermore, the harm must be
occurring “at the time the complaint is filed.” Ciarpaglini v. Saini,
352 F.3d 328, 330 (7th Cir. 2003). The second prong, danger, must
be of “serious physical injury.” 28 U.S.C. § 1915(g); Fletcher v.
Deathridge, 2008 WL 4724173, at *2 (C.D. Ill. Oct. 23, 2008).

     Plaintiff alleges that prison medical staff has adjusted the
dosage and type of pain medication he receives several times since
January 2019 in response to his complaints that the medications
and physical therapy did not fully eliminate pain in his shoulders,
arms, and hips. Plaintiff alleges that he has been prescribed
Tylenol, meloxicam, Kappra, and diclofenac, separately or in
various combinations, throughout this time period, but that
Defendant Tilden, the prison doctor, denied Plaintiff’s requests for
narcotic pain killers in May 2019. Plaintiff does not provide any
information regarding the underlying medical conditions that cause
the pain he alleges.



                             Page 2 of 3
      Plaintiff also alleges that he suffers from an unspecified dental
condition for which he has been referred to a specialist, that he
suffers from an ingrown toenail, and that he has a mental health
condition that causes him to self-mutilate. Plaintiff’s mental health
treatment is currently being litigated in another case. See Jones v.
Kennedy, No. 18-1295 (C.D. Ill.).

      Plaintiff’s allegations suggest that medical staff is addressing
his physical ailments, though maybe not in the manner Plaintiff
prefers. At any rate, Plaintiff’s allegations, without more
information regarding the underlying conditions, do not permit an
inference that Plaintiff is under an imminent risk of serious
physical injury. Accordingly, the Court finds that Plaintiff has not
satisfied the imminent danger requirement.

      Plaintiff’s motion for leave to proceed in forma pauperis is
denied. Plaintiff may renew his motion for IFP within the deadlines
set forth below, but he must also file an amended complaint that
provides more information about his underlying medical conditions,
the treatment he has been receiving, and whether he has been sent
to the outside specialist.

It is therefore ordered:

       1.   Plaintiff’s motion for leave to proceed in forma pauperis
[3] is denied. Plaintiff shall, within 21 days of this Order, pay the
$400.00 filing fee in full; or, renew his motion for leave to proceed
in forma pauperis. If Plaintiff renews his IFP motion, he must also
submit an amended complaint that provides the information
discussed above. Failure to do so will result in dismissal of this
case without prejudice.

     2.   Clerk is directed to send Plaintiff a blank complaint form
and a blank IFP form.

                Entered this 7th day of August, 2019.

                           /s/Harold A. Baker
             ___________________________________________
                         HAROLD A. BAKER
                 UNITED STATES DISTRICT JUDGE
                              Page 3 of 3
